Per Cuiuam.
This is a demurrer to a declaration. The declaration alleges that the plaintiff for many years, with the assent of the defendants, had maintained a line of pipes upon a certain right of way granted to the plaintiff by the defendants, and that the defendants, without the knowledge of the plaintiff, took up the said pipes and carried them away. This shows a cause of action, regardless of the plaintiff’s right to maintain the pipes under his grant. The declaration sets up an unrevoked license. If the defendants would traverse the fact of license or show.that it had been revoked, they must pledd accordingly. They cannot admit the facts properly pleaded and justify their removal of the plaintiff’s personal property.
Judgment is given for the plaintiff, with costs.